Exhibit 10.4

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”), dated as of September 29, 2006, made by
Accentia Biopharmaceuticals, Inc., a Florida corporation (the “Pledgor”), in
favor of the holders (the “Holders” or the “Pledgees”) of the Pledgor’s 8%
Secured Convertible Debentures due September     , 2010 issued by Pledgor (the
“Debentures”).

WHEREAS:

A. The Holders of the Debentures have agreed to loan Pledgor the amount of
$25,000,000 pursuant to that certain Securities Purchase Agreement and related
Transaction Documents of even date herewith to be delivered upon execution
hereof; and

B. It is a condition precedent to the loan that Pledgor shall have executed and
delivered to Pledgees a pledge agreement providing for the pledge to the
Pledgees of, and the grant to the Pledgees of a security interest in, 18,000,000
shares of common stock of BioVest International, Inc., a Delaware corporation
(“BVI”) owned by Pledgor, represented by the various certificates set forth on
Schedule A annexed hereto (the “Pledged Shares”).

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained and in order to induce the Pledgees to make the loan described above,
the Pledgor hereby agrees with the Pledgee as follows:

SECTION 1. Definitions. All terms used in this Agreement which are defined in
the Debentures, Article 8 or Article 9 of the Uniform Commercial Code (the
“UCC”) currently in effect in the State of New York and which are not otherwise
defined herein shall have the same meanings herein as set forth therein;
provided, that terms used herein which are defined in the UCC as in effect in
the State of New York on the date hereof shall continue to have the same meaning
notwithstanding any replacement or amendment of such statute.

SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 4 hereof), the Pledgor hereby pledges
and assigns to Pledgees, and grants to Pledgees a continuing security interest
in, the Pledgor’s right, title and interest in and to the Pledged Shares, the
certificates representing such Pledged Shares, all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including but not
limited to, any stock dividend and any distribution in connection with a stock
split) from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares (collectively,
the “Pledged Collateral”).



--------------------------------------------------------------------------------

SECTION 3. The Pledged Collateral and the Agent.

(a) Delivery of Pledged Collateral. Concurrently herewith, all certificates
representing or evidencing the Pledged Shares, in suitable form for transfer by
delivery, or accompanied by instruments of transfer or assignment duly executed
in blank, are being deposited with and delivered to American Stock Transfer &
Trust Company, Inc. (the “Agent”), as collateral agent for the Pledgees. Such
appointment shall continue until revoked in writing by the Holders in interest
of at least 75% or more of the Pledged Shares then held by the Agent (assuming
for such purpose all Pledged Shares that have not been transferred to a Holder
set forth on Schedule A hereto have been transferred to the applicable Holder),
at which time a the Holders in interest of at least 75% or more of the Pledged
Shares then held by the Agent (assuming for such purpose all Pledged Shares that
have not been transferred to a Holder set forth on Schedule A hereto have been
transferred to the applicable Holder) shall appoint a new Agent. The Agent shall
have the right at any time after the occurrence of the matters described in
Section 3(b) below, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

(b) Release of Pledge Collateral

(i) Release Upon Voluntary Exchange of Debentures. Upon receipt of a Notice of
Exchange of the exchange by a Holder of all or part of the Debenture(s) held by
such Holder pursuant to Section 4(e) of the Debentures, the Agent shall release
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exchange.

(ii) Release Upon Voluntary Exercise of Warrants. Upon receipt of a Notice of
Exercise of the exercise by a Holder of all or part of the Warrant(s) held by
such Holder pursuant to Section 2(a) of the Warrants, the Agent shall release
out of the Pledged Collateral to such Holder, such number of Pledged Shares as
is set forth in the Notice of Exercise.

(iii) Release Upon Monthly Redemption. Upon receipt of a Monthly Redemption
Notice from the Pledgor to pay all or a portion of a Monthly Redemption Amount
with BVTI shares pursuant to Section 6(b) of the Debentures, the Agent shall
release out of the Pledged Collateral to each Holder subject to such Monthly
Redemption Notice, such number of Pledged Shares as is set forth in the Monthly
Redemption Notice.

(iv) Release Upon an Event of Default. At any time after a Holder delivers the
Agent a written notice that an Event of Default has occurred, any Holder may, at
its option, deliver written instructions to the Agent (a “Default Notice”) to
release to such Holder such Holder’s pro rata portion of the Pledged Shares (as
determined by Section 3(vi) below).

(v) Procedure for Delivery of Pledged Shares hereunder. Upon the receipt of a
Notice of Exchange, Notice of Exercise, Monthly Redemption Notice or Default
Notice, the Agent shall use its commercially reasonable best efforts to deliver
to the applicable Holder the Pledged Shares subject to such notice within three
Business Days following receipt of the applicable notice pursuant to the
delivery instructions set forth in such notice. Following the BVTI Effective
Date, certificates evidencing the Pledged Shares delivered to the Holders
hereunder shall be free and clear of all legends and shall be transmitted by the
Agent to the

 

2



--------------------------------------------------------------------------------

applicable Holder by crediting the account such Holder’s prime broker with the
Depository Trust Company’s DWAC System. For clarity, in addition to providing
the Agent with a Notice of Exchange and/or Notice of Exercise as contemplated by
this Section 3(b) upon an exchange of the Debentures or exercise of Warrants, as
applicable, the applicable Holder shall also deliver the Pledgor such Notice of
Exchange and/or Notice of Exercise, as applicable, pursuant to the requirements
of the Debentures and Warrants. Unless the Agent shall have received an opinion
of counsel to the Pledgor or BVI stating that the Pledged Shares may be
delivered to the applicable Holder without a restrictive legend, the Pledged
Shares so released shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(vi) Maximum Number of Pledged Shares Transferable to a Holder. The maximum
number of Pledged Shares transferable to a Holder upon (A) exchange of its
Debenture, (B) exercise of its Warrants, (C) an Event of Default and
(D) payments of Monthly Redemption Amounts under the Debentures shall be as set
forth opposite such Holder’s name on Schedule A hereto (such amounts shall be
subject to adjustment for forward and reverse stock splits, stock dividends,
recapitalizations and the like). Such number shall be reduced on a share for
share basis following the delivery to a Holder of Pledged Shares upon any of the
matters described in (A), (B), (C) or (D) of the preceding sentence. Other than
as contemplated by clause (D), each Holder shall be entitled to allocate its
portion of the Pledged Shares among the events described in (A), (B) or (C) in
any manner it chooses.

(c) The Agent’s Duties. The duties and rights of the Agent are as set forth on
Annex A attached hereto and incorporated herein by reference. Any fees of the
Agent for its services hereunder shall be paid by the Pledgor. A schedule of
annual and other fees payable to the Agent hereunder shall be as set forth on
Annex A attached hereto. The powers conferred on the Agent hereunder are solely
to protect the interests of the Pledgees in the Pledged Collateral. The Agent
and each Pledgee shall be deemed to have exercised reasonable care in the
custody and preservation of any Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which such
party accords its own property.

SECTION 4. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations,

 

3



--------------------------------------------------------------------------------

whether now existing or hereafter incurred (the “Obligations”): (i) the prompt
payment to Holders, as and when due and payable (by scheduled maturity, required
prepayment, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of interest, principal and other charges of the
Debentures (including, without limitation, all interest that accrues after the
commencement of any case, proceeding or other action relating to bankruptcy,
insolvency or reorganization of the Pledgor whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such case,
proceeding or other action), all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due to Holders under the
Debentures and (ii) the delivery to each Pledgee of its Pledged Shares upon
exchange of such Pledgee’s Debenture or upon exercise of such Pledgee’s
Warrants.

SECTION 5. Delivery of the Pledged Collateral.

(a) The Agent shall hold the Pledged Shares for the benefit of the Pledgees,
together with undated stock powers executed in blank, signature guaranteed
suitable for transfer, and Pledgor further agrees to execute such other
documents and to take such other actions as the Agent or any Pledgee deems
reasonably necessary or desirable to create and perfect the security interests
intended to be created hereunder, to effect the foregoing and to permit the
Agent and/or any Pledgee to exercise any of their rights and remedies hereunder.

(b) If Pledgor shall receive, by virtue of its being or having been an owner of
any Pledged Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Pledged Collateral,
or otherwise, (iii) dividends or interest payable in cash or in securities or
other property, (iv) dividends, interest and other distributions paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of or in exchange for, any
Pledged Collateral, (v) dividends or other distributions in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, or (vi) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Pledged
Collateral, such stock certificate, promissory note, instrument, option, right,
property, payment or distribution constituting Pledged Collateral shall be, and
shall forthwith be delivered to the Agent for the benefit of the Pledgees to
hold as, Pledged Collateral and shall be received in trust for the benefit of
the Pledgees, shall be segregated from Pledgor’s other property and shall be
delivered forthwith to Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Agent for the benefit of the Pledgees as Pledged Collateral and as
further collateral security for the Obligations.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. The Pledgor represents and warrants
as follows:

(a) The execution, delivery and performance by the Pledgor of this Agreement and
the exercise by Pledgees of any of their rights and remedies in accordance with
the terms of this Agreement and applicable securities law will not contravene
any law or any contractual restriction binding on or affecting the Pledgor or
any of its properties and do not and will not result in or require the creation
of any lien upon or with respect to any of its properties other than pursuant to
this Agreement.

(b) The Pledgor is and will be at all times the beneficial owner of the Pledged
Collateral free and clear of any lien or option except for the security interest
created by this Agreement.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body other than the filing
of a Form 4 and an amendment to Pledgor’s Schedule 13D with the Commission, is
required for the grant by the Pledgor, or the perfection, of the security
interest purported to be created hereby in the Pledged Collateral or the
exercise by the Agent or any Pledgee of any of their rights and remedies
hereunder, except as may be required in connection with any sale of any Pledged
Collateral by laws affecting the offering and sale of securities generally,
including the foreclosure procedures sanctioned under the interpretations of the
securities laws.

(d) This Agreement creates a valid security interest in favor of the Pledgees in
the Pledged Collateral, as security for the Obligations. Such security interest
is, or in the case of Pledged Collateral in which the Pledgor obtains rights
after the date hereof, will be, a perfected, first priority security interest.
All action necessary to perfect and protect such security interest has been duly
taken, except for Agent’s having possession of security certificates
constituting Pledged Collateral after the date hereof and obtaining control of
uncertificated securities and security entitlements constituting Pledged
Collateral after the date hereof.

SECTION 7. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Pledgees
shall otherwise consent in writing:

(a) keep adequate records concerning the Pledged Collateral and permit the
Agent, any Pledgee or any agents or representatives of the Agent or any Pledgee
at any reasonable time and from time to time to examine and make copies of and
abstracts from such records;

(b) at its expense, promptly deliver to the Agent and each Pledgee a copy of
each notice or other communication received by it in respect of the Pledged
Collateral;

(c) at its expense, defend Pledgees’ right, title and security interest in and
to the Pledged Collateral against the claims of any person or entity;

(d) at its expense, at any time and from time to time, promptly execute and
deliver all further instruments and documents and take all further action that
may be necessary or desirable or that Agent or any Pledgee may reasonably
request in order to (i)

 

5



--------------------------------------------------------------------------------

perfect and protect the security interest purported to be created hereby, or
(ii) enable Agent and each Pledgee to exercise and enforce their rights and
remedies hereunder in respect of the Pledged Collateral;

(e) not sell, assign (by operation of law or otherwise), transfer, exchange or
otherwise dispose of any Pledged Collateral or any interest therein;

(f) not create or suffer to exist any lien upon or with respect to any Pledged
Collateral except for the security interest created hereby;

(g) not make or consent to any amendment or other modification or waiver with
respect to any Pledged Collateral or enter into any agreement or permit to exist
any restriction with respect to any Pledged Collateral other than pursuant
hereto; and

(h) not take or fail to take any action which would in any manner impair the
value or enforceability of Pledgee’s security interest in any Pledged
Collateral.

SECTION 8. Voting Rights, Etc. in Respect of the Pledged Collateral.

(a) So long as no Event of Default or event which, with the giving of notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing:

(i) the Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of the Debentures; and

(ii) the Agent on behalf of the Pledgees will execute and deliver (or cause to
be executed and delivered) to the Pledgor all such proxies and other instruments
as Pledgor may reasonably request for the purpose of enabling Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph Section 8(a)(i) hereof.

(b) Upon the occurrence and during the continuance of an Event of Default or an
event which, with the giving of notice or the lapse of time or both, would
constitute an Event of Default:

(i) all rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 8(a)(i)
hereof shall cease, and all such rights shall thereupon become vested in the
Agent on behalf of the Pledgees which shall thereupon have the sole right to
exercise such voting and other consensual rights; and

(ii) without limiting the generality of the foregoing, the Agent, on behalf of
the Pledgees, may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of
such Pledged

 

6



--------------------------------------------------------------------------------

Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of the Company, or upon the exercise of any right, privilege or
option pertaining to any Pledged Collateral, and, in connection therewith, to
deposit and deliver any and all of the Pledged Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine.

SECTION 9. Additional Provisions Concerning the Pledged Collateral.

(a) The Pledgor hereby authorizes each Pledgee, on behalf of itself, the Agent
and the other Pledgees to file, without the signature of the Pledgor where
permitted by law, one or more financing or continuation statements, and
amendments thereto, relating to the Pledged Collateral. However, in no event
shall Agent be required to file any financing or continuation statement, or any
amendment thereto, relating to the Pledged Collateral.

(b) The Pledgor hereby irrevocably appoints Agent on behalf of the Pledgees as
the Pledgor’s attorney-in-fact and proxy, with full authority, exercisable only
during the existence of an Event of Default and exercisable only in accordance
with joint written instructions executed by the Pledgees holding at least 75% or
more in interest of the Pledged Shares then held by the Agent hereunder
(assuming for such purpose all Pledged Shares that have not been transferred to
a Holder set forth on Schedule A hereto have been transferred to the applicable
Holder) (“Pledgee Instructions”), in the place and stead of the Pledgor and in
the name of the Pledgor or otherwise, from time to time, to take any action and
to execute any instrument specified in the Pledgee Instructions which the
Pledgees may deem necessary or advisable to accomplish the purposes of this
Agreement (subject to the rights of the Pledgor under Section 8(a) hereof),
including, without limitation, to receive, endorse and collect all instruments
made payable to the Pledgor representing any dividend or other distribution in
respect of any of Pledgees’ Pledged Collateral and to give full discharge for
the same. This power is coupled with an interest and is irrevocable until all of
the Obligations are satisfied in full.

(c) If the Pledgor fails to perform any agreement or obligation contained
herein, the Agent or any Pledgee itself may perform, or cause performance of,
such agreement or obligation with respect to Pledged Collateral, and the
expenses of the Agent or any Pledgee incurred in connection therewith shall be
payable by the Pledgor pursuant to Section 11 hereof and shall be secured by the
Pledged Collateral.

SECTION 10. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing, in the event the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the applicable Pledgee
is legally entitled, the Pledgor shall be liable for the deficiency, together
with interest thereon at the highest rate specified in the Debentures for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees of
any attorneys employed by any Pledgee to collect such deficiency.

 

7



--------------------------------------------------------------------------------

SECTION 11. Indemnity and Expenses.

(a) The Pledgor agrees to indemnify and hold harmless the Agent, each of the
Holders and all of their respective stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
from and against any and all third-party claims, damages, losses, liabilities,
obligations, penalties, costs and expenses (including, without limitation,
reasonable attorney’s fees and disbursements) to the extent that they arise out
of or otherwise result from this Agreement (including, without limitation,
enforcement of this Agreement), except, as to any such indemnified person or
entity, claims, losses or liabilities resulting solely and directly from such
person or entity’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction and except to
the extent that such claims, losses or liabilities result from failure of such
indemnified person or entities to comply with applicable securities laws.

(b) The Pledgor will pay to the Agent and any Pledgee upon demand the amount of
any and all costs and expenses, including the fees and disbursements of the
Agent or such Pledgee’s counsel and of any experts and agents, which the Agent
or any Pledgee may incur in connection with (i) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of Pledged Collateral, (ii) the exercise or enforcement of any of the rights of
the Agent or a Pledgee hereunder or (iii) the failure by Pledgor to perform or
observe any of the provisions hereof.

SECTION 12. Notices. Whenever notice is required to be given under this
Agreement, unless otherwise provided herein, such notice shall be given in
accordance with the terms of the Transaction Documents. The address for the
delivery of notice to the Agent hereunder shall be as set forth below its
signature hereto.

SECTION 13. Security Interest Absolute. To the extent permitted by law, all
rights of the Agent, the Pledgees and the Pledgor hereunder shall be absolute
and unconditional irrespective of: (i) any lack of validity or enforceability of
any ancillary agreement or any other agreement or instrument relating thereto,
(ii) any change in the time, manner or place of payment of, or in any other term
in respect of, all or any of the Obligations, or any other amendment or waiver
of or consent to any departure from any guaranty, for all or any of the
Obligations, or (iii) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the
Obligations. All authorizations and agencies contained herein with respect to
any of the Pledged Collateral are irrevocable and powers coupled with an
interest.

SECTION 14. Miscellaneous.

(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by the Agent, the Pledgor and the Pledgees, and no
waiver of any provision of this Agreement, and no consent to any departure by
the Pledgor therefrom, shall be effective unless it is in writing and signed by
the Pledgees, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

8



--------------------------------------------------------------------------------

(b) No failure on the part of the Agent or any Pledgee to exercise, and no delay
in exercising, any right hereunder or under any ancillary agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Pledgees provided herein and in the
ancillary agreements are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Pledgees under any
ancillary agreement against any party thereto are not conditional or contingent
on any attempt by a Pledgee to exercise any of its rights under any other
document against such party or against any other person or entity.

(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d) This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until the satisfaction
in full or release of the Obligations and (ii) be binding on the Pledgor and its
successors and assigns and shall inure, together with all rights and remedies of
the Pledgees hereunder, to the benefit of each Pledgee and its respective
successors, transferees and assigns; provided that no such transfer or
assignment shall be valid if it is in violation of applicable securities laws.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, subject to compliance with the applicable securities laws and
applicable provisions of the ancillary agreements, a Pledgee may assign or
otherwise transfer all or any portion of the Debentures, and its rights under
the ancillary agreements, to any other person or entity, and such other person
or entity shall thereupon become vested with all of the benefits in respect
thereof granted to such Pledgee herein or otherwise unless such benefit is
unavailable due to the status of such transferee or otherwise under applicable
law. Upon any such permitted assignment or transfer, all references in this
Agreement to a Pledgee shall mean the assignee of such Pledgee. None of the
rights or obligations of the Pledgor hereunder may be assigned or otherwise
transferred without the prior written consent of the Agent and the Pledgees.

(e) Upon the receipt from Pledgor and all of the Holders of a written notice
stating that all Obligations have been satisfied in full (it being understood
that a Holder shall be deemed to have provided the Agent with such notice if all
of the Pledged Shares allocated to such Holder as set forth on Schedule A hereto
shall have been transferred to such Holder pursuant to the terms hereof),
(i) this Agreement and the security interest created hereby shall terminate and
all rights to the Pledged Collateral, if any shall be remaining, shall revert to
Laurus Master Fund Ltd. (“Laurus”), in which case the Agent shall deliver the
remaining Pledged Shares to Laurus care of its custodian, The Bank of New York,
attn: Erika Recinos, NY Document Custody, 30 Broad Street,—B Level, New York, NY
10004, unless Laurus shall have notified the Agent in writing prior to such time
that the Pledgor’s obligations to it have been indefeasibly satisfied in full,
in which case all rights to the Pledged Collateral, if any shall be remaining,
shall revert to the Pledgor, and (ii) the Agent on behalf of the Pledgees will,
upon the Pledgor’s request and

 

9



--------------------------------------------------------------------------------

at the Pledgor’s expense, (A) return to the Pledgor such of the Pledged
Collateral as shall not have been sold or otherwise disposed of, dealt with or
applied pursuant to the terms hereof and of the ancillary agreements and
(B) execute and deliver to the Pledgor, without recourse, representation or
warranty, such documents as the Pledgor shall reasonably request to evidence
such termination.

(f) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.

(g) Pledgor has entered into this Pledge Agreement with the advice of its own
legal counsel. Accordingly, the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Pledge Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.

 

Accentia Biopharmaceuticals, Inc.

By:

 

/s/ Alan M. Pearce

 

Name:

 

Alan M. Pearce

Title:

 

Chief Financial Officer

 

AGENT:

American Stock Transfer & Trust Company, Inc.

By:

 

/s/ Herb Lemmer

 

Name:

 

Herb Lemmer

Title:

 

Vice-President

 

Address for Notice:

59 Maiden Lane - Plaza Level

New York, NY 10038

Fax No.: 718-331-1852

 

11



--------------------------------------------------------------------------------

SCHEDULE A

PLEDGED SHARES

Certificates No. BI2220 representing 18,000,000 shares of Common Stock of
BioVest

International, Inc.

Allocation of Pledged Shares

 

Midsummer Investment, Ltd.

   5,760,000.00

Whitebox Convertible Arbitrage Partners, L.P.

   2,160,000.00

Whitebox Hedged High Yield Partners, LP

   2,160,000.00

Guggenheim Portfolio Company XXXI, LLC

   216,000.00

GPC LIX, LLC

   360,000.00

Pandora Select Partners, LP

   504,000.00

Whitebox Intermarket Partners, LP

   360,000.00

Laurus Master Fund, Ltd.

   3,600,000.00

Wolverine Convertible Arbitrage Fund Trading Limited

   2,160,000.00

Rockmore Investment Master Fund, Limited

   720,000.00

 

12



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

THE AGENT

1. Appointment. The Pledgees (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Pledge
Agreement to which this Annex A is attached (the “Agreement”)), by their
acceptance of the benefits of the Agreement, hereby designate American Stock
Transfer & Trust Company, Inc. as the Agent to act as specified herein and in
the Agreement. Pledgees and the Pledgor shall be deemed irrevocably to authorize
the Agent to take such action on their behalf under the provisions of the
Agreement and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agent by the terms hereof
and thereof and such other powers as are reasonably incidental thereto. The
Agent may perform any of its duties hereunder by or through its agents or
employees.

2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
officers, managers, directors, employees or agents shall be liable for any
action taken or omitted by it as such under the Agreement or hereunder or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful conduct. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement a
fiduciary relationship in respect of the Pledgor or Pledgees; and nothing in the
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement except as
expressly set forth herein and therein.

3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, Pledgees, to the extent it deems appropriate, have made and shall
continue to make (i) their own independent investigation of the financial
condition and affairs of Pledgor and its subsidiaries in connection with
Pledgees’ investment in the Pledgor, the creation and continuance of the
Obligations, the transactions contemplated by the Transaction Documents, and the
taking or not taking of any action in connection therewith, and (ii) their own
appraisal of the creditworthiness of the Pledgor and its subsidiaries, and of
the value of the Pledged Collateral from time to time, and the Agent shall have
no duty or responsibility, either initially or on a continuing basis, to provide
Pledgees with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to Pledgor or
Pledgees for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement, or for the financial condition of the Pledgor or the value of any of
the Pledged Collateral, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of the
Agreement, or the financial condition of the Pledgor, or the value of any of the
Pledged Collateral, or the existence or possible existence of any default or
Event of Default under the Agreement or any of the other Transaction Documents.

 

13



--------------------------------------------------------------------------------

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Pledged Collateral as set forth in the Agreement on
behalf of the Pledgees. To the extent practical, the Agent shall request
instructions from the Pledgees with respect to any material act or action
(including failure to act) in connection with the Agreement, and shall be
entitled to act or refrain from acting in accordance with the unanimous written
instructions of Pledgees; if such instructions are not provided despite the
Agent’s request therefor, the Agent shall be entitled to refrain from such act
or taking such action, and if such action is taken, shall be entitled, to the
extent requested, to appropriate indemnification from the Pledgees in respect of
actions to be taken by the Agent; and the Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Pledgees
shall have no right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement, and the Pledgor shall have no right to question or challenge the
authority of, or the instructions given to, the Agent pursuant to the foregoing.

5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and its duties
thereunder, upon advice of counsel selected by it.

6. Resignation by the Agent.

(a) The Agent may resign from the performance of all its functions and duties
under the Agreement at any time by giving 30 days’ prior written notice (as
provided in the Agreement) to the Pledgor and the Pledgees. Such resignation
shall take effect upon the appointment of a successor Agent pursuant to clauses
(b) and (c) below.

(b) Upon any such notice of resignation, the Pledgees in interest of at least
75% or more of the Pledged Shares then held by the Agent (assuming for such
purpose all Pledged Shares that have not been transferred to a Pledgee set forth
on Schedule A to the Agreement have been transferred to the applicable Pledgee)
shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Pledgees appoint a successor Agent as provided
above. If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Pledgor and the Pledgees in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Pledgor on demand.

7. Fees Payable to the Agent. For services rendered, the Agent shall receive as
compensation $7,500 which fee shall be paid by the Pledgor promptly following
the signing of this Agreement.

 

14



--------------------------------------------------------------------------------

Schedule A to Pledge Agreement

18,000,000 shares of Biovest International, Inc. evidenced by certificate number
BI2220.